324 S.W.3d 779 (2010)
Buford K. CASEBOLT, D.D.S., Appellant,
v.
MISSOURI DENTAL BOARD, Respondent.
No. WD 72213.
Missouri Court of Appeals, Western District.
November 23, 2010.
Jamie J. Cox, Jefferson City, MO, for appellant.
Loretta L. Schouten, Columbia, MO, for respondent.
Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Buford Casebolt appeals the judgment of the Missouri Dental Board revoking his dental license for at least one year. He makes numerous arguments on appeal, including claims pertaining to sufficiency of evidence, due process, equal protection, and sufficiency of findings. The judgment is affirmed. Rule 84.16(b).